                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello

Civil Action No. 16-cv-00514-CMA-KLM

CHRISTINA WATSON,
ROBERT WATSON, and
THE ESTATE OF FALON WATSON,

      Plaintiffs,

v.

VISTA OUTDOOR, INC.,
VISTA OUTDOOR OPERATIONS, LLC, and
VISTA OUTDOOR SALES, LLC,

      Defendants.



     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT



      This matter is before the Court on Defendants Vista Outdoor, Inc., Vista Outdoor

Operations, LLC, and Vista Outdoor Sales, LLC’s (“Defendants”) Motion for Summary

Judgment. (Doc. # 65.) Plaintiffs filed a response (Doc. # 71) on May 25, 2018 and

Defendants filed a reply (Doc. # 72) on June 7, 2018. Having thoroughly reviewed the

underlying briefing, pertinent record, and applicable law, the Court grants Defendants’

Motion for the following reasons.

                                    I.   BACKGROUND

      Fifteen-year-old Fallon Watson (“Decedent”) died from a single gunshot wound to

the head on March 1, 2014 (“the incident”). (Doc. ## 35 at ¶¶ 9-10, 65-1 at 4.) After
performing an autopsy, Dr. Robert Bux described Decedent’s wound as a “[p]enetrating

gunshot wound with the bullet going steeply upward through the hard palate adjacent to

the right maxillary canine tooth and entering the right frontal lobe striking the dura and

ricocheting backward, lodging in the medial superior margin of the right frontoparietal

lobe area.” (Doc. # 65-1 at 5.) Dr. Bux concluded that “[a]t the time of discharge, the end

of the muzzle of the weapon was placed in contact with the skin underneath the right

chin” and that the wound was “self-inflicted . . . .” (Id.)

       Plaintiffs in this lawsuit are Decedent’s parents and Decedent’s estate. (Doc. #

35 at ¶¶ 1-2.) On the day of the incident, Decedent’s father discovered her body. (Id. at

¶ 12.) At that time, the pistol that discharged and caused Decedent’s death was

underneath her body, inside a holster that was fastened with a strap. (Doc # 71 at 3.)

Defendants manufactured a nylon holster branded as Uncle Mike’s Sidekick Hip Holster

(“the holster”), which was carrying the pistol involved in the incident. (Doc. # 35 at ¶¶

12-16, 18.)

       Plaintiffs argue that the pistol discharged accidentally because of a defect in the

design of the holster. (Id. at ¶ 17.) Specifically, Plaintiffs allege that the holster’s design

featured soft sides which allowed the pistol’s safety to be unintentionally disengaged

and the pistol’s trigger to be unintentionally pulled. See (Doc. # 71 at 4.) Defendants, by

contrast, argue that the design of their holster is not defective and that the holster could

not have contributed to Decedent’s death as Plaintiffs allege. (Doc. # 65 at 4.)




                                                2
                                        II.    ANALYSIS

A.     SUMMARY JUDGMENT STANDARD

       Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

disposition of the claim under the relevant substantive law. Wright v. Abbot Labs., Inc.,

259 F.3d 1226, 1231-32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

Muskogee, Okl., 118 F.3d 837, 839 (10th Cir. 1997). When reviewing motions for

summary judgment, a court may not resolve issues of credibility, and must view the

evidence in the light most favorable to the nonmoving party—including all reasonable

inferences from that evidence. Id. However, conclusory statements based merely on

conjecture, speculation, or subjective belief do not constitute competent summary

judgment evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

       The moving party bears the initial burden of demonstrating an absence of a

genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

attempting to meet this standard, a movant who does not bear the ultimate burden of

persuasion at trial does not need to disprove the other party’s claims; rather, the movant

need simply point the court to a lack of evidence for the other party on an essential

element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 644, 671 (10th

Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).




                                               3
       Once the movant meets its initial burden, the burden then shifts to the nonmoving

party to “set forth specific facts showing that there is a genuine issue for trial.” Anderson

v. Liberty Lobby Inc., 477 U.S. 242, 256 (1986). The nonmoving party may not simply

rest upon its pleadings to satisfy this burden. Id. Rather, the nonmoving party must “set

forth specific facts that would be admissible in evidence from which a rational trier of

fact could find for the nonmoving party.” Adler, 144 F.3d at 671. “To accomplish this, the

facts must be identified by reference to affidavits, deposition transcripts, or specific

exhibits incorporated therein.” Id. Ultimately, the Court’s inquiry on summary judgment

is whether the facts and evidence identified by the parties present “a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Anderson, 477 U.S. at 251-52.

B.     APPLICATION

       Plaintiffs assert two products liability theories against Defendants. First, Plaintiffs

argue that Defendants are strictly liable because Defendants manufactured and sold a

defectively designed product. Second, Plaintiffs argue that Defendants negligently

breached their duty of care by failing to properly design the holster, provide warnings

about accidental discharge, or recall the holster. (Doc. # 71 at 5, 9.)

       1.     Strict Product Liability

       A claim for strict product liability in Colorado requires a plaintiff to prove the

following elements:

       (1) the product is in a defective condition unreasonably dangerous to the
       end user or consumer; (2) the product is expected to and does reach the
       consumer without substantial change in the condition in which it was sold;
       (3) the design defect caused the plaintiff’s injury; (4) the defendant sold the

                                               4
       product and is engaged in the business of selling products; and (5) the
       plaintiff sustained damages.

Barton v. Adams Rental, Inc., 938 P.2d 532, 536-37 (Colo. 1997) (citation omitted).

       Where, as here, a plaintiff asserts that a product is unreasonably dangerous due

to a design defect and the dangerousness of the design is “defined primarily by

technical, scientific information,” the Colorado Supreme Court has held that courts

should employ a “risk-benefit test.” Walker v. Ford Motor Co., 406 P.3d 845, 847 (Colo.

2017) (citation omitted) (noting consumer expectation test is not appropriate for such a

case). In order to prove that a product is in a defective condition which makes it

unreasonably dangerous to the end user under the risk-benefit test, a plaintiff must

demonstrate that, “on balance, the risk of danger inherent in a challenged design

outweighs the benefits of such a design.” Barton, 938 P.2d at 537 (citation omitted).

Whether the risk of danger outweighs the benefits of a superior design depends on an

analysis of factors including the following:

       (1) the product’s usefulness and desirability; (2) its safety aspects; (3) the
       availability of a safer product; (4) the manufacturer’s ability to eliminate the
       unsafe characteristics; (5) the user’s ability to avoid any danger through the
       exercise of care; (6) the user’s anticipated awareness of the inherent
       danger; [and] (7) the feasibility of the manufacturer spreading any loss
       among its customers.

Armentrout v. FMC Corp., 842 P.2d 175, 184 (Colo. 1992) (citations omitted). The

foregoing factors are not exhaustive “but merely illustrative of factors which may assist

in determining whether or not a design is unreasonably dangerous.” Id. Additionally,

depending “on the circumstances of each case, flexibility is necessary to decide which

factors are to be applied and the list of factors . . . may be expanded as needed.” Id.


                                               5
              a.     Defendants’ argument

       Defendants argue that they are entitled to summary judgment on Plaintiffs’ strict

liability claim because there is no genuine dispute of material fact with regard to whether

Defendants’ product is defective. (Doc. # 65 at 5.) Defendants assert that “the

undisputed evidence demonstrates that there was no defect in the holster and that the

holster was appropriately manufactured . . . .” (Id. at 6.) To support their argument,

Defendants’ provide the reports of two firearms experts who opine that the Defendants’

holster was neither unsafe nor defectively designed.

       Defendants’ expert Thomas Marx is a trained engineer, police officer, and holster

designer. (Doc. # 65-1 at 38.) Mr. Marx is “listed as an Inventor on 14 Holster and

Holster Related Patents (5 for Holsters alone) and some 25 Patents within firearms

holster and accessory categories overall” and he has “taught, lectured and written about

holsters and their designs on a worldwide level . . . .” (Id.) In his investigation, Mr. Marx

analyzed Plaintiffs’ holster which had been substantially altered by law enforcement in

routine investigations after the incident. (Id.) Mr. Marx noted that the holster, a “Size 5

Uncle Mike’s SIDEKICK Hip Holster” features a patented and unique “construction

technique that allowed for the use of foam core, 3-layer, nylon laminate, instead of just

employing one or more layers of nylon fabric.” (Id.) In light of the composition of the

holster and the materials used in its construction, Mr. Marx concluded that “[a]s

designed, this holster will perform as intended, and provide the end user with a safe and

secure method to carry the appropriate firearm(s) on their person.” (Id.)




                                              6
       Defendants’ also provide the expert opinion of Michael Shain, who is a “firearms

handling and safety expert, and [an] experienced law enforcement officer . . . .” (Id.) Mr.

Shain analyzed Plaintiffs’ holster and pistol involved in the incident as well as an

identical exemplar holster and pistol for testing purposes. (Id. at 43.) Mr. Shain

determined that although Plaintiffs’ holster is a size too small for Plaintiffs’ pistol, the

holster “still covers the safety lever of the pistol, protecting it from inadvertent

manipulations.” (Id. at 45.) Mr. Shain explained:

       [i]t is possible to intentionally reach into the holster and move the lever from
       the safe to fire position, but because of the positive nature of the safety lever
       detent mechanism and the amount of force necessary to move the lever
       down, (approximately 6 pounds), an unintentional disengagement of the
       manual safety while covered by the holster would require some type of
       extraordinary abuse and/or misuse of the pistol and holster. The positive
       purchase of the safety detent and the force required to move it also preclude
       the possibility that the holster itself disengaged the safety on the subject
       pistol.

(Id.) In addition to the fact that Defendants’ holster prevents a manual safety from being

unintentionally disengaged, Mr. Shain also found that the design of the holster is such

that the holster prevents an unintentional trigger pull. (Id. at 47.) Specifically, Mr. Shain

found that the holster is “thick and stiff” and the “entire trigger guard and trigger of the

subject pistol is enclosed in the holster and is in a location near to the outside seam

stitching which adds strength and rigidity to the holster.” (Id.) To test the design of the

holster, Mr. Shain attempted to discharge a pistol while it was inside the holster:

       With the pistol cocked and the safety placed in the fire position, [Mr. Shain]
       attempted to squeeze through the holster in the area of the trigger guard
       and move the trigger. Numerous attempts using each hand and both hands
       together resulted in no discharges of the pistol. The holster is simply too
       thick and stiff to allow manipulation of the trigger from the outside of the
       holster. The construction of the Uncle Mike’s Sidekick holster is smooth on

                                               7
       the inside of the holster, without any obstructions or irregular surfaces that
       might enter the trigger guard.

(Id.) (emphasis added).

       In sum, Defendants have satisfied their initial burden of demonstrating an

absence of a genuine dispute of material fact and entitlement to judgment as a matter of

law due to the foregoing evidence. Bones, 366 F.3d at 875. Defendants not only point to

a lack of evidence for Plaintiffs’ on the element of whether Defendants’ product is

defective, but Defendants also present evidence that tends to disprove Plaintiffs’ claim.

See Adler, 144 F.3d at 671 (citing Celotex, 477 U.S. at 325) (movant who does not bear

the ultimate burden of persuasion need not disprove other party’s claims; rather, movant

need simply point the court to a lack of evidence for other party on an essential element

of that party’s claim).

       Mr. Marx analysis of Defendants’ product showed that due to the holster’s 3-

layer, nylon laminate design, the holster provides users with a safe and secure means

of transporting firearms on their person. (Doc. # 65-1 at 38.) Further, Mr. Shain’s

analysis of Defendants’ product showed that the holster’s design is safe because it

prevents a manual safety on a pistol from being accidentally disengaged and the holster

also prevents a pistol’s trigger from being accidentally pulled while the pistol is inside

the holster. (Id. at 47.) Thus, the evidence Defendants present demonstrates that, on

balance, the benefits of Defendants’ design are not outweighed by the risk of danger

inherent the challenged design because the holster does not create a risk that a pistol

might accidentally discharge while inside the holster. See Barton, 938 P.2d at 537

(citation omitted).

                                              8
                b.    Plaintiff’s response

       Because Defendants, as the movants in the instant motion, met their initial

burden, the burden shifts to Plaintiffs to “set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 256. Plaintiffs argue that Defendants’

holster was “sold in an unreasonably dangerous condition such that the trigger could

accidentally be pulled while in the holster.” (Doc. # 71 at 6.) In support of their

argument, Plaintiffs make the following factual assertions:

   •   upon discovering her, Decedent’s father found the pistol in its holster (Doc. # 71-

       1 at 6);

   •   law enforcement officers at the scene noted that Plaintiffs’ pistol was secured in

       its holster, with the retention strap fastened (id. at 18); and

   •   the pistol’s trigger was entirely covered by the holster’s nylon material (Doc. # 71

       at 6).

Based on the foregoing facts, Plaintiffs argue that the “undisputed evidence supports a

finding that the [g]un was within its holster when it fired.” (Id.)

                c.    Analysis

       In order to satisfy their burden of production at the summary judgment stage,

Plaintiffs must raise facts establishing a genuine dispute as to whether Defendants’

holster is in a defective condition unreasonably dangerous to the end user according to

the risk-benefit test. Barton, 938 P.2d at 537 (citation omitted). Plaintiffs argue that “a

reasonable jury here could weigh these facts and make a determination that a properly




                                                9
designed holster should prevent any trigger pull sufficient to cause a gun to discharge.”

(Doc. # 71 at 6.) However, Plaintiffs’ argument fails for two reasons.

       First, Plaintiffs fail to establish that Defendants’ holster has an unsafe product

defect under the risk-benefit test. According to the risk-benefit test, the relevant inquiry

is not what consumers expect, but “whether the benefits of a particular design outweigh

the risks of harm [the design] presents to consumers.” Walker v. Ford Motor Co., 406

P.3d 845, 847 (Colo. 2007) (citations omitted). However, Plaintiffs did not produce any

facts pertaining to the Armentrout factors that weigh a product’s risks versus its benefits.

See Armentrout, 842 P.2d at 184 (outlining seven factors relevant to risk-benefit

analysis). Additionally, whether Defendants’ holster is not reasonably safe depends on

“technical, scientific information” related to, inter alia: the thickness of the material used

in the holster’s design; whether the holster prevents a manual safety from

unintentionally disengaging; and whether the design of the holster might cause a pistol’s

trigger to be unintentionally pulled. Id.

       Viewing the evidence in the light most favorable to Plaintiffs, there are no facts in

the record showing that Defendants’ product presents a significant risk of harm to users.

Plaintiffs allege that the holster’s defect is evidenced by the fact that a pistol accidentally

discharged while it was inside the holster. However, the relevant facts do not lead to the

conclusion that the holster is defective. Even assuming arguendo that the pistol

accidentally discharged, Plaintiffs have not presented evidence showing that it was the

holster’s design that was responsible for the pistol discharging as opposed to the pistol

itself, for example. Moreover, Plaintiffs have not produced facts showing that a manual


                                              10
safety may be unintentionally disengaged while a pistol is in the holster, and Plaintiffs

have not produced facts showing that a pistol’s trigger may be unintentionally pulled

while the pistol is inside the holster. Rather, Plaintiffs’ argument assumes that the

holster is defective because the pistol was found inside the holster without any

additional evidence of an unsafe defect. Therefore, Plaintiffs have not met their burden

of production because Plaintiffs have not raised facts showing that Defendants’ holster

has a defect that renders it unreasonably unsafe according to the risk-benefit test.

       Second, Plaintiffs factual assertions neither address nor rebut the facts raised by

Defendants. 1 As opposed to raising facts disputing the findings of Defendants’

experts—which show that the holster was not actually defective in the way that Plaintiffs

allege—Plaintiffs only repeat the allegations they raise in their complaint. (Doc. # 35 at

¶¶ 12, 15, 16.) However, the nonmoving party may not simply rest upon its pleadings to

satisfy its burden of production. Anderson, 477 U.S. at 256. Without additional factual

support—which Plaintiffs did not produce—Plaintiffs’ argument that Defendants’ holster

is defective because a pistol accidentally discharged while inside the holster cannot

survive Defendants’ factual findings showing that such an event could not have been

related to its holster’s design. Therefore, Plaintiffs’ allegations do not satisfy Plaintiffs’




1 The Court notes that in their response to the instant motion, Plaintiffs make a conclusory
statement that “[t]he soft sides of the holster allowed CBI specialists to disengage the safety and
fire the gun while in the holster.” (Doc. # 71 at 4.) However, Plaintiffs do not support the
foregoing statement with any facts in the record. Plaintiffs do cite to their own Responses to
Requests for Admission, which was produced in Movants’ Appendix (Doc. # 65-1 at 36), but the
statement contained in that document is essentially identical to the statement in Plaintiffs’
response, and it contains no additional support or authority. Therefore, it is insufficient to create
a genuine dispute of material fact with regard to whether Defendants’ holster is defective.

                                                 11
burden to set forth specific facts showing that there is a genuine issue for trial with

regard to whether Defendants’ holster is defectively designed.

       2.     Negligence

       A claim for negligence in Colorado requires a plaintiff to prove (1) the defendant

owed a legal duty of care; (2) the defendant breached its duty; (3) the plaintiff suffered

an injury; and (4) the defendant’s breach caused the plaintiff’s injury. Vigil v. Franklin,

103 P.3d 322, 325 (Colo. 2004). Where a plaintiff alleges negligence in a product

liability action, the “plaintiff must [also] prove that the product was defective.” Mile Hi

Concrete, Inc. v. Matz, 842 P.2d 198, 205 (Colo. 1992). To determine whether a product

is in a defective condition unreasonably dangerous to the end user, courts employ the

risk-benefit test. Walker v. Ford Motor Co., 406 P.3d 845, 847 (Colo. 2017).

Accordingly, courts must employ the risk-benefit test in a products liability action when

analyzing either a strict liability claim or a negligence claim. Id. at 852 (citing Camacho

v. Honda Motor Co., Ltd., 741 P.2d 1240, 1245 (“[W]hen a product is not reasonably

safe a products liability action may be maintained”); Mile Hi, 842 P.2d at 1245 (holding

plaintiff must prove product was defective “[r]egardless of whether a products liability

action is grounded in negligence or strict liability”)).

       In fact, the Colorado Supreme Court has held that in a design-defect case where,

as here, the dangerousness of the design is defined primarily by technical, scientific

information, “the risk-benefit test essentially subsumes the issue of negligence.” Id.

(emphasis added) (citing Keller v. Koca, 111 P.3d 445, 447-48 (Colo. 2005) (explaining

that a determination of negligence requires consideration of multiple factors, including


                                               12
“the risk involved, the foreseeability of the injury weighed against the social utility of the

actor’s conduct,” and the burden of guarding against harm)). Reasonableness is “a

negligence concept" and, thus, "the risk-benefit test ‘includes language which is rooted

in negligence.’” Id. (citing Camacho, 741 P.2d at 1245) (quoting Fibreboard Corp. v.

Fenton, 845 P.2d 1168, 1173 (Colo. 1993)). Therefore “[a] manufacturer is not negligent

for designing a reasonably safe product.” Id.

       This Court has found that Defendants have established that there is no genuine

dispute of material fact with regard to whether their product is defective. See supra

Section 1(a). Defendants have produced expert analysis showing that their holster is

reasonably safe and does not allow either a manual safety to be unintentionally

disengaged or for a trigger to be unintentionally pulled while a pistol is in the holster. Id.

Plaintiffs, by contrast, have not produced facts that challenge either the analysis or

conclusions of Defendants’ experts. See supra Section 1(c). Therefore, because

Defendants have established that their holster is reasonably safe and because “[a]

manufacturer is not negligent for designing a reasonably safe product,” Plaintiffs’

negligence claim fails as a matter of law. See Walker, 406 P.3d at 852.




                                              13
                                    III.   CONCLUSION

       Accordingly, the Court ORDERS that Defendants Vista Outdoor, Inc., Vista

Outdoor Operations, LLC, and Vista Outdoor Sales, LLC’s Motion for Summary

Judgment (Doc. # 65) is GRANTED. It is

       FURTHER ORDERED that the case is DISMISSED WITH PREJUDICE, with

judgment entered against Plaintiffs and in favor of Defendants. It is

       FURTHER ORDERD that Defendants shall have their costs.




 DATED: October 26, 2018                         BY THE COURT:



                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                            14
